DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to Claim 4, the specification does not appear to support a central filament diameter greater than the outer filament diameter while the adjacent outer filaments are in contact with each other.  In fact, Paragraph 25 of Applicant’s specification seems to present these as two different embodiments, dependent on the amount of rubber penetration desired in the final product.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, the phrase a single, central filament is unclear.  Is this the same as a single, central filament of Claim 1, or is this a second, single, central filament?  If this is a second filament, then how can the filament be single in number?  The same with the phrase six outer filaments.  Are these the same as a plurality of outer filaments of Claim 1, or is this a second plurality of outer filaments?
Further, how can the structure of Claim 4 be possible?  If the central filament diameter is greater than the outer filament diameter, and there are six outer filaments, how are the outer filaments able to contact one another?  Examiner is picturing a penny that is surrounded by six identical pennies.  Since all the pennies are of the same diameter, the surrounding pennies will contact one another.  But if the diameter of the coin in the center is larger than a penny, say a nickel, then the surrounding pennies will not be able to contact one another.  As such, it is unclear how this structure of a larger diameter center filament surrounded by six contacting outer filaments is possible.  Paragraph 25 of Applicant’s specification seems to lay out that having a larger diameter core, and having the outer filaments contact, are two separate and distinct embodiments.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, Claim 1 has already been amended to include the limitations of Claim 3.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10, 12, and 15 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Daghini et al (20120267025).
Daghini teaches a cable (Figure 4), comprising:
a plurality of strands twisted together at a cable pitch in the range of 5 mm to 7 mm (Paragraph 106), each strand comprising a plurality of filaments twisted together at a strand pitch SP in the range of 2.9 mm < SP < 5.9 mm (Paragraph 105), the plurality of filaments of each strand comprising
a single, central filament (Detail 202) having a central filament diameter and
a plurality of outer filaments (Details 203a - 203f) wrapped around the central filament, each outer filament having an outer filament diameter, wherein the central filament diameter is greater than the outer filament diameter of each outer filament (illustrated in Figure 4), and wherein adjacent outer filaments are in contact with each other along the length of the cable (Paragraph 156 teaches the filaments contact along the length);
wherein a pitch ratio of the cable pitch CP to the strand pitch SP is in the range of 1.2 < pitch ratio < 1.7 (Paragraphs 105, 106).
In regards to Claim 2, Daghini teaches the cable has a structural elongation of between 2.1 percent and 3 percent (Paragraph 110).
In regards to Claim 3, Daghini teaches the cable having a cable length, wherein the plurality of filaments of each strand comprises:
a central filament (Detail 202); and
a plurality of outer filaments (Details 203a - 203f) wrapped around the central filament, wherein adjacent outer filaments are in contact with each other along the length of the cable (Paragraph 156 teaches the filaments contact along the length).
In regards to Claim 4, Daghini teaches the plurality of filaments of each strands comprises:
a single, central filament (Detail 202) having a central filament diameter; and
six outer filaments (Details 203a - 203f) wrapped around the central filament, each outer filament having an outer filament diameter, wherein the central filament diameter is greater than the outer filament diameter (illustrated in Figure 4).
In regards to Claim 7, Daghini teaches the plurality of strands comprises three strands (illustrated in Figure 4).
In regards to Claim 10, Daghini teaches the filaments comprise steel (Paragraph 84).
In regards to Claim 12, Daghini teaches the strand pitch SP is in the range of 3.4 mm < SP < 4.0 mm (Paragraph 105).
In regards to Claim 15, Daghini teaches a tire (Figure 1a), comprising:
opposing bead portions (Details 111);
a carcass (Detail 101) extending between the opposing bead portions and through a crown portion of the tire;
a belt (Detail 105) comprising a cable (Figure 4) forming an angle θ from an equatorial plane of the tire, wherein θ is in the range of zero to 10 degrees (Paragraph 5), the cable comprising
a plurality of strands twisted together at a cable pitch in the range of 5 mm to 7 mm (Paragraph 106), 
each strand comprising a plurality of filaments twisted together at a strand pitch in the range of 2.9 mm to 5.9 mm (Paragraph 105),
wherein a pitch ratio of the cable pitch to the strand pitch is in the range of 1.2 to 1.7 (Paragraphs 105, 106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 9, 11, 13, and 14 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Daghini et al.
While Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the central filament diameter is in the range of 0.194 mm to 0.206 mm.  Daghini does teach, however, that the diameter can fall within this range (Paragraph 83).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a central filament having a diameter within the claimed range, so as to scale the cable as needed.  It is known in the reinforcing cord art that the diameters of filaments can be adjusted based on the size of the tire to be produced.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to provide such a sized filament to achieve the cable size desired without undue experimentation.  It should be noted, this diameter is not unknown; Daghini teaches this diameter, it is just not specifically demonstrated in an example.
In regards to Claim 6, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the six outer filaments each have a diameter in the range of 0.170 mm to 0.185 mm.  Daghini does teach, however, that the diameter can fall within this range (Paragraph 83).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized outer filaments having a diameter within the claimed range, so as to scale the cable as needed.  It is known in the reinforcing cord art that the diameters of filaments can be adjusted based on the size of the tire to be produced.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to provide such a sized filament to achieve the cable size desired without undue experimentation.  It should be noted, this diameter is not unknown; Daghini teaches this diameter, it is just not specifically demonstrated in an example.
In regards to Claim 8, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the overall diameter of the cable is 1.4 mm or less.  Daghini does teach, however, diameters for the component filaments (Paragraph 83) which if utilized, would result in an overall diameter within this range.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized filaments having desired diameters, so as to scale the cable as needed.  It is known in the reinforcing cord art that the diameters of filaments can be adjusted based on the size of the tire to be produced.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to provide such sized filaments to achieve the cable size desired without undue experimentation.  It should be noted, this diameter is not unknown; Daghini filament diameters which would result in an overall cable diameter within the claimed range.
In regards to Claim 9, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the overall diameter of the cable is 1.29 mm.  Daghini does teach, however, diameters for the component filaments (Paragraph 83) which if utilized, would result in an overall diameter as claimed.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized filaments having desired diameters, so as to scale the cable as needed.  It is known in the reinforcing cord art that the diameters of filaments can be adjusted based on the size of the tire to be produced.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to provide such sized filaments to achieve the cable size desired without undue experimentation.  It should be noted, this diameter is not unknown; Daghini filament diameters which would result in an overall cable diameter as claimed.
In regards to Claim 11, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the cable pitch CP is in the range of 5.5 mm < CP < 6.1 mm.  Daghini does teach, however, that the cable pitch can fall within this range (Paragraph 82).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisted the cable within the claimed pitch range, so as to twist the cable as needed.  It is known in the reinforcing cord art that the twist of cables can be adjusted based on desired elongation of the cord.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to twist the cable as claimed without undue experimentation.  It should be noted, this pitch is not unknown; Daghini teaches this pitch, it is just not specifically demonstrated in an example.
In regards to Claim 13, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the pitch ratio of the cable pitch to the strand pitch is in the range of 1.5 < pitch ratio < 1.6.  Daghini does teach, however, that the cable pitch and strand pitch can fall within ranges which would result in this ratio (Paragraphs 81, 82).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have twisted the cable and strand within desired pitch ranges, so as to twist the cable as needed.  It is known in the reinforcing cord art that the twist of cables can be adjusted based on desired elongation of the cord.  The ordinarily skilled artisan, presented with the teachings of Daghini, would understand how to twist the cable and strand as claimed without undue experimentation.  It should be noted, this pitch ratio is not unknown; Daghini teaches this ratio, it is just not specifically demonstrated in an example.
In regards to Claim 14, while Daghini essentially teaches the invention as detailed, the examples fail to specifically teach the cable has a structural elongation of 2.6 percent.  Daghini does teach, however, that the structural elongation can be this amount (Paragraph 23).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cable of Daghini would have an elongation as claimed since it is taught as being within this range.  It is known in the reinforcing cord art that the twist of cables can be adjusted based on desired elongation of the cord.  The degree of twist for the strands and cables would control the structural elongation and the ordinarily skilled artisan, presented with the teachings of Daghini, would know to control the elongation as claimed.  It should be noted, this structural elongation is not unknown; Daghini teaches this elongation, it is just not specifically demonstrated in an example.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Liu et al (20170114497) Figure 1, and WIPO Document (2005001194) Figure 3 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732